Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s preliminary amendment filed 02/12/2020 is entered. Claims 1-11 are pending. Claims 3, 5-11 are amended.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claim 11 is to a process comprising a series of steps, clams 1-8 to a system /apparatus, and claims 9-10 to a manufacture, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 1 recites:

A flowerbed sales order system comprising a user terminal and a server apparatus capable of communicating with the user terminal, the system comprising: 
a flowerbed information storage that stores information regarding flowerbeds; 
a flowerbed recommendation displayer that recommends and displays a flowerbed based on a prescribed condition; 
an order placement request transmitter that transmits an order placement request of the recommended and displayed flowerbed; and 
an order placement request receiver that receives the order placement request.  


Step 2A Prong 1 analysis: Claims 1-11 recite abstract idea.
The claimed invention relates to a simple way of recommending and displaying flowerbeds, receiving and transmitting order for the recommended flowerbeds.  The highlighted  limitations in claim 1 comprising he limitations, “ a flowerbed recommendation displayer that recommends and displays a flowerbed based on a prescribed condition, an order placement request transmitter that transmits an order placement request of the recommended and displayed flowerbed; and receiver that receives the order placement request”, under their broadest reasonable interpretation, cover performance related to a commercial transaction requiring commercial interactions  for placing and receiving an order for a recommended and displayed flowerbed, which, when analyzed per 2019 PEG falls within “Certain Methods of Organizing Human Activity” abstract idea. That is other than reciting generic computer components “a user terminal, and a server communicating with the user terminal” nothing in the claim elements precludes the steps from practically being performed manually between humans. For example, but for the “a user terminal, and a server communicating with the user terminal” language, the claim encompasses an employee in a store displaying and recommending flowerbeds to a potential purchaser who can decide to place an order and the order is received by the store employee. The mere nominal recitation of user terminal in communication with a server does not take away the claim limitations out of the manual commercial interactions for selling and purchasing a flowerbed. Thus, the claim 1 recites specific limitations falling within “Certain Methods of Organizing Human Activity” abstract idea. 

Step 2A, prong 1=Yes.

 
Step 2A Prong 2 analysis:
Claims 1-11: The judicial exception is not integrated into a practical application. 	Claim 1 recites the additional limitations of using generic computer components comprising a generic computer server communicating and interacting with a generic user terminal, wherein the interactions comprise storing information regarding flowerbeds, a recommends and displays a flowerbed based on a prescribed condition, transmits an order placement request of the recommended and displayed flowerbed, and receiver that receives the order placement request.  He storing, receiving, transmitting and displaying steps being implemented by a generic server are recited at a high level of generality (i.e., as a general means of storing information regarding flowerbeds, as a general means of displaying recommendation , as a general means of receiving and transmitting requests and orders), and amount to mere storing data, receiving and transmitting data, and displaying data, which are form of insignificant extra-solution activities. The generic computer components comprising a generic computer server communicating and interacting with a generic user terminal merely describe how to generally “apply” the other wise a commercial activity in a general-purpose computer/technical environment. The generic computer components comprising a generic computer server communicating and interacting with a generic user terminal are recited at a high level of generality and is merely automates the commercial activity.
Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 1 is directed to an abstract idea. Step 2, prong 2, =Yes.
	The other three independent claims 9-11 recite similar limitations and therefore are analyzed to be directed to an abstract idea based on same rationale established for claim 1 above.
Regarding claims 2-5,  the limitations are directed to storing historical data of the user and using the historical data to make recommendations for the flowerbeds, identifying a frequent word, storing information, displaying recommendation, storing attributes, acquiring impose any meaningful limits on practicing the abstract idea.  Thus, the dependent claims 2-8 along with base claim 1 are directed to abstract idea.
Step 2A, prong 2=Yes. Claims 1-11 are directed to an abstract idea.	

Step 2B analysis:	The claims 1-11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recites additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-11 amount to no more than mere instructions to apply the exception using a generic computer component, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer component, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that the steps of storing data, displaying data, receiving and transmitting data are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the storing,  receiving, acquiring, transmitting,  and displaying steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere storing, receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the storing, receiving, acquiring, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 1--11 do not provide an inventive concept (significantly more than the abstract idea). The claims 1-11 are patent ineligible.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9-11 are rejected under 35 U.S.C. 102 (a)(1) and 102(a)(2) as being anticipated  by JP2002-117243 A [Sumitomo Forestry Co., Ltd.; 04/19/2002], hereinafter Sumitomo, cited in the IDS filed 04/13/2020.

Regarding claim 1, Sumitomo teaches all the limitations [see Figs 1-2, and 4-7 and their associated paragraphs 0015—0053] . The “flowerbed construction support system”, the “design information required for designing a flowerbed” and the “data of flowerbed materials required for constructing a flowerbed”, the “conditions of the flowerbed set by the user” and “displaying, on the user terminal, a conceptual diagram of the flowerbed” of the invention described in document 1 correspond to the “server device”, the “information related to the flowerbed”, the “predetermined conditions” and the “flowerbed recommendation display” of the invention as in claim 1.
Sumitomo teaches a  flowerbed sales order system comprising a user terminal [see para 0015, user terminal 20 is in communication with a “flower bed construction support system, see Fig.1, which corresponds to the claimed server apparatus of flowerbed sales order system and is capable of communicating with the user terminal via Internet N, the system comprising: 

an order placement request transmitter that transmits an order placement request of the recommended and displayed flowerbed; and an order placement request receiver that receives the order placement request [ see paras 0050—0051 which disclose a user terminal transmitting an order request and the flower bed construction support system receiving the order for implementing order request from the user].

Regarding claims 9-11, their limitations are similar and/or covered in the analysis of claim 1, Accordingly, the claims 9-11 are rejected as being anticipated by Sumitomo based on same rationale as established for claim1 above.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.1.	Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo over Tam et al. [US 7945484 B1], hereinafter Tam.

Regarding claim 2, Sumitomo teaches all the limitations of claim 1 in allowing user to customize a flowerbed and place order for the same but fails to disclose comprising an order history storage that stores the order placement request of the flowerbed made by a user as an order history, wherein the flowerbed recommendation displayer recommends and displays the flowerbed based on the order history. In the analogous field of offering more options to  a buyer when making purchases online for flowers, Tam teaches, see para 0054, disclosing and recommending flowers based on the order history from stored purchase history of the buyer “ “ In some instances, no matching item may be available from either the online stores or the offline stores within the local geographic area specified by the location information. In such a case, the pricing server 116 may search for an alternative item that is available from the identified online or offline store and may suggest the alternative item to the customer. FIG. 6E illustrates the exemplary screen display 600 from FIG. 6B after the pricing server 116 determines that no matching item is available. An alternative item search may be performed with the pricing server 116 based on the customer preferences, the detailed aspects of the item, the previous purchase histories of other items, and the like. Assuming that a GERBERA DAISY BOUQUET is not available, but the previous purchase history indicates that a white and yellow daisy bouquet was purchased before, the pricing server 116 presents a white and yellow daisy bouquet as an alternative to a GERBERA DAISY BOUQUET to the customer. As shown in FIG. 6E, Therefore, in view of the teachings of Tam it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified o to incorporate the concept of comprising an order history storage that stores the order placement request of the flowerbed made by a user as an order history, wherein the flowerbed recommendation displayer recommends and displays the flowerbed based on the order history, because as shown in Tam [see para 0054] if the required design of flowerbed is not available at the flower bed construction support system then it, by storing the purchase history of the buyer, can recommend and display flowerbeds from his purchase history as an alternative.

Regarding claim 8, the limitations, “The flowerbed sales order system according to claim 2, wherein the flowerbed recommendation displayer includes a displayer that recommends and displays a flowerbed that is different from the flowerbed selected based on one or more condition selected from a group consisting of the order history of the user, a frequent word on a prescribed website, evaluations of other users, and an attribute of the user”, are obvious in view of the claim limitations and the analysis provided above for claim 2 that the flower beds design recommended and displayed are not presented from a group consisting of the order history of the user, a frequent word on a prescribed website, evaluations of other users, and an attribute of the user, because as analyzed for claim Examiner combined the teachings of another reference Tam for recommending and displaying flowerbeds based on the user’s order history.

re rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo over JP 2008-139928 A (Yahoo Japan Corp), hereinafter Yahoo, cited in the IDS filed 04/13/2020.

Regarding claims 3-4, Sumitomo teaches all the limitations of claim 1, as analyzed above, but fails to disclose specifically the limitations comprising a frequent word identificator that identifies a frequent word on a prescribed website, wherein: the flowerbed information storage stores the information regarding the flowerbeds in association with the frequent word; and the flowerbed recommendation displayer recommends and displays a flowerbed based on the identified frequent word, and   comprising a website specificator that enables the user to specify the website, wherein the frequent word identificator identifies the frequent word on the specified website.  In the analogous field of endeavor of extracting information of an associated Item from a blog site [corresponds to a web site] on the internet and a click history retrieved by a user [see para 0001] Yahoo teaches and renders obvious the limitations recited in claims 3 and 4 [see paras 0027—0033, “…… in step S2, the blog search unit 12, which plays a central role of the 1 embodiment, searches for the blog site 53, which is present on the Internet, using the name and the like obtained above. ….. The blog DB 17 shown in FIG. 1 is a database dedicated to the blog storing many such links to the blog site. Using this database, the blog search unit 12 can collect a blog page in which a name of a product and a keyword desired to be purchased efficiently by a user are listed. [0028] | : Next, in step S 3, the keyword name extraction unit 13 analyzes the collected blog page and extracts | : the name of the keyword as a keyword from the blog article and the comment. The keyword name may be not only a formal name of the commodity itself but also a nickname frequently used in an abbreviation or a discount. In order to extract the keyword, the blog is optimal. In the keyword name, words frequently appearing in a certain page are extracted. Specifically, it can be determined by calculating a TF * IDF (Term Frequency*Inverse Term Frequency) value for each word. | [0029] | Next, in step S 4, the extracted keyword product DB matching unit 14 matches (compares) the extracted keyword and the product information acquired from the product DB. In this case, the matching is determined by determining the matching relationship between the extracted keyword and the article description. Here, a known technique may be used for calculating the goodness of fit …… Finally, in step S 5, the recommended commodity determination unit 15 determines a commodity having a high fitness from among the related commodities as a recommended commodity. …| [0031] | : FIG, 3 is a diagram showing an example of a table stored in the profile DB 16 according to Embodiment 1 of the present invention. In this table, a profile for each user is stored. Here, first, a user having the user ID "AAA" stores, as a commodity keyword, a word "KKK camera" obtained from a page of a commodity taking account of purchase by auction bidding and the like as a commodity keyword. Based on this commodity keyword, the blog search unit 12 stores the URL of the blog page including the keyword. As a keyword at this time, not only a "KKK camera" but also a similar meaning thereof may be used. For example, "KKK camera", "camera KKK", and the like. | [0032] | : Next, the keyword name extraction unit 13 analyzes the contents of the collected blog page, and extracts, for each of the URLs, a word which frequently occurs in a specific page by using the TF * IDF method or the like as "keyword / product name". Here, it is assumed that "AAY lens", "QQQ printer", and | "MMM binocular" are extracted. | [0033] | : An extracted keyword / commodity DB matching part 14 compares the extracted keyword / commodity name with a formal commodity name stored in a commodity description DB and extracts a formal commodity name having a high fitness. Here, since the "MMM binocular" is described as a product name in the product DB as it is, it is extracted as the goodness of fit 100. On the other hand, in the "AAA le | : ns" and "Printer", the degree of conformity with "keyword" is slightly lower than "86.0,54.0".’ In view of the teachings of Yahoo it would be obvious to an ordinary skilled in the art to have modified Sumitomo as applied to claim 1 to incorporate the concept of accessing the flowerbed supporting system server and displaying recommendation  based on by matching words frequently appearing on an internet site, with product information, and choosing the internet web site by a user by specifying a URL as per his choice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.





Regarding claim 5, Sumitomo teaches all the limitations of claim 1, as analyzed above but fails to disclose specifically the limitations of comprising an evaluation storage that stores evaluations of other users regarding the flowerbeds, wherein the flowerbed recommendation displayer recommends and displays a flowerbed based on the evaluations of other users. In the field of information processing apparatus and method, Sakai teaches these missing limitations , see claims 1 and 3 [“ 1. An information processing apparatus comprising: a preference information obtainer that obtains preference information indicating preferences of a target user to which recommendation is to be made, the preferences ranging over a plurality of genres; and a recommendation item determiner that determines, using the preference information of the target user and recommendation candidate information about a plurality of recommendation candidates ranging over a plurality of genres, a recommendation item to be recommended to the target user from the plurality of recommendation candidates, the recommendation candidate information being stored in an accessible storage apparatus. 3. The apparatus according to claim 1, wherein the recommendation item determiner includes: an evaluator that determines an estimated evaluation value of each of the recommendation candidates for the target user; and a determiner that determines a recommendation item to be recommended to the target user from the plurality of recommendation candidates, using the estimated evaluation values estimated by the evaluator, and the evaluator includes: a user similarity determiner that determines, using the preference information of the target user and preference information of a plurality of other users, a similarity between the target user and each of the other users; an evaluation value obtainer that obtains an evaluation value of each of the plurality of recommendation candidates for the plurality of other users; and an evaluation value estimator that determines the estimated evaluation value of each of the recommendation candidates for the target user, using the determined plurality of similarities and the obtained plurality of evaluation values.”. In view of the teachings of Sakai it would be obvious to an ordinary skilled in the art to at the time of the invention to have modified Sumitomo to incorporate the concept that the flowerbed to be displayed on the user terminal in the invention described in claim 1 is determined on the basis of an evaluation value of

 
Regarding claim 6, Sumitomo teaches all the limitations of claim 1, as analyzed above but fails to disclose specifically the limitations of comprising an attribute storage that stores an attribute of a user and attributes of other users, and a statistics acquirer that acquires statistics regarding the attributes, wherein: the flowerbed information storage stores the information regarding the flowerbeds in association with the attributes; and the flowerbed recommendation displayer recommends and displays a flowerbed based on the acquired statistics.  As discussed for claim 5 above, Sakai [see claims 1 and 3] in combination with Sumitomo discloses and renders obvious acquiring and storing preferences of  plurality of users and then analyzing the preference of a customer with the preferences and past history of the other users who have similar profiles to recommend and display flowerbeds. Sakai further discloses acquiring statistics [ statistics, under its broadest reasonable interpretation, refers to the process of collecting data and analyzing it to obtain inferences related to the collected data] on the users attributes , stores them and uses them to analyze these attributes and then based upon the results or mathematical analysis provides recommendation for the content to a target user [see para 0059-0068, “ [0059] The user similarity determiner 2211 determines, using a piece of preference information of the target user and pieces of preference information of a plurality of other users, similarities between the target user and the other users. Specifically, for example, the user similarity determiner 2211 reads attribute information of each user from a user information storage 111. The attribute information includes at least one of demographics, a user's action history, and information about the closeness of friendship on a social network with other users. [0060] In addition, the user similarity determiner 2211 obtains preference information of each user which is obtained by a preference information obtainer 21. Then, the user similarity determiner 2211 determines similarities between the target user and other users, based on the read attribute information of each user and the obtained preference information of each user. [0061] The similarity is, for example, an index that takes a numerical value between −1.0 and 1.0. The similarity is closer to 1.0 when users are more similar to each other, and is 0 when users are not similar to each other at all. In addition, when users have opposite preferences, the similarity may take a negative value. Various indices can be used for calculation of a similarity. For example, the user similarity determiner 2211 may use at least one of demographics (e.g., user's age and gender), preference information, a user's action history (e.g., a browsing history or a purchase history), and the closeness of friendship on a social network, for calculation of a similarity. The preference information may be obtained through a questionnaire from a user or may be estimated from a user's action history.[0062] For example, the user similarity determiner 2211 may calculate the value of 0.5a×0.9b as a similarity. Here, the factor a is 1 for different genders and is 0 for the same gender, and the factor b is the absolute value of the difference between ages. Note that this is an example of calculation of a similarity based on age and gender, and thus, the similarity is not limited thereto. [0063] For similarity calculation based on the preference Information, numerical values representing the strengths of preferences for various objects may be prepared for each user and a correlation coefficient between the numerical values may be used, or the cosine of an angle formed by vectors may be used, but the preference information is not limited thereto. [0064] For the strengths of preferences, the strengths of preferences for each genre such as “reading”, “movie”, “fashion”, “Italian restaurant”, and “Japanese food” may be obtained through a questionnaire. In addition, when there is a mechanism for a user to evaluate recommendation candidates, an evaluation value for each recommendation candidate or a history of purchases, browsing, or the like, may be used or an evaluation value accumulated or averaged for each genre may be used. Here, the mechanism for a user to evaluate recommendation candidates includes, for example, five-level evaluation by the user or the pressing of the “like” button by the user. [0065] As an example of computation, when the strengths of preferences of a first user for “reading”, “movie”, and “fashion” are (1, 2, 2), respectively, and the strengths of preferences of a second user are (0, 2, 4), respectively, a correlation coefficient of 0.87 between the two data strings may be calculated as a similarity. Alternatively, a cosine of 0.89 of an angle formed by these vectors may be calculated as a similarity. In addition, when a cosine of an angle formed by vectors is used, averages of all users may be computed in advance and an angle of vectors obtained as a result of subtracting the averages may be used. [0066] In addition, an average value may be used for a component for which user's preferences are unknown. In addition, when an average value is The evaluation value obtainer 2212 obtains evaluation values of a plurality of recommendation candidates for a plurality of other users. For example, the evaluation value obtainer 2212 performs computation for each set of a user and a recommendation candidate when an evaluation value of the recommendation candidate for the user can be computed’].  In view of the teachings of Sakai it would be obvious to an ordinary skilled in the art to at the time of the invention to have modified Sumitomo to incorporate the concept that the flowerbed to be recommended and displayed on the user terminal in the system and process of Sumitomo described in claim 1 is determined on the basis of attributes stored for the target user and other plurality of users with similar attributes and preferences and then analyzing the stored data to obtain a statistics providing an evaluation values based on other users’ attributes to recommend and display flowerbeds in response to the target user’s request for a flowerbed design, thereby arriving at the invention as in claim 6, because it would provide an alternative means of recommending flowerbed design if it is not available as per the user’s requirements and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

4.4	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo over JP 2014-174781 A [Nippon Telegraph and Telephone Corp], hereinafter Nippon, cited in the IDS filed 04/13/2020.


a purchase information acquisition means acquiring purchase information of each item and storing the information in a purchase information storage means 61, an item selection rate calculation means 20 to determine a category of each purchase information, use the category to calculate an item selection rate of each item for each category, and store the item selection rate in an item selection rate storage means 63, a candidate item determination means 30 to use the item selection rate to extract a candidate item for each category and store the candidate items extracted from all of the categories in a candidate item storage means 64, and a recommendation list creation means 40 to use the item selection rate and the purchase information to calculate a recommendation score of each candidate item for each user, select a recommendation item for each user on the basis of the recommendation score to create a recommendation list, and store the recommendation list in a recommendation list storage means 65.”], and paras 0018—0082]  elaborate in detail calculating the probability and recommendation scores for each item based on collected purchase data of plurality of purchasers to infer the recommendation scores for each item for each user, store such recommendation stores and use them for recommending and displaying items in response to a target user’s request. Paras 0073—0078 disclose mathematical formulas and steps to calculate recommendation scores and paras 0026—0054 describe calculating probability using mathematical formulas wherein sampling probability is assigned to each item purchased by a purchaser and stored. Therefore, in view of the teachings of Nippon it would be obvious to an ordinary skilled in the art to have modified system and method of claim 1, as discussed above, to incorporate the concept of providing an According to the present invention, it is possible to provide an item recommendation system, an item recommendation method, and an item recommendation program which reduce the number of items for  calculating a recommendation score and reduce a calculation cost and a processing load in item recommendation.”].

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Willis [US 20140279181 A1; see abstract] discloses a system and method for designing and implementing a garden layout on an online website and using an application to purchase a dynamically generated garden layout to replicate it in the real world.
	(ii)	Rowe [US Patent 9501588 B1, see Abstract] discloses proving a website allowing a user to design a garden layout online, provide a visual simulation of the plants growing in the customized garden during different growing seasons.
	(iii)	Spry [US20110071919 A1, see Abstract] discloses an online web site allowing a user to configure a customize garden design based on the user’s queries.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/            Primary Examiner, Art Unit 3625